December 29, 2014                                                         /received^
                                                                                DEC 2 9 2014
                                     NO. 03-14-00571-CR
                                                                            THIRD COURT OF APPEALS.
                                                                           S.   JEFFREY P. KYLE /


       RAYMOND MEDINA                           §     IN THE COURT OF APPEALS
                                                §
      VS.                                       §     THIRD JUDICIAL DISTRICT
                                                §
       STATE OF TEXAS                           §     SITTING AT AUSTIN, TEXAS

              PRO SE MOTION FOR ACCESS TO APPELLATE RECORD

            To The Honorable Justices ofthe Third Court ofAppeals, Now Comes Raymon

      Medina, in the above styled and numbered cause, and moves this Court to grant him

      access to the appellate record in this matter, and for good cause shows the following:


                                                I.

            Attorney Kelly J. Workman-Ellis was appointed by the trial court to represent

      Raymon Medina in the appeal ofhis conviction and sentence in Trial Cause No. B-14-

      00412-SA rendered in the 119th Judicial District Court of Tom Green County, Texas

      on June 16, 2014.


                                               II.

            Counsel for Raymond Medina prepared and filed an "Anders Brief on behalfof

      Appellant and a Motion to Withdraw as Counsel.
Is.




                                                   III.



            The undersigned desires to file apro se response identifying those matters he

      submits are meritorious grounds for appeal. Access to the appellate record is necessary

      to prepare that response.


            WHEREFORE, PREMISES CONSIDERED, Raymon Medina prays this

      Court grant this Pro Se Motion for Access to Appellate Record.

                                             Respectfully submitted,




                                             By
                                                  RAYMOND MEDINA
                                                  Pro Se
.c




                                CERTIFICATE OF SERVICE



           This is to certify that on 1o \ u\ , a true and correct copy ofthe
     above and foregoing Pro Se Motion for Access to Appellate Record was served in

     accordance with Rule 9.5 of the Texas Rules of Appellate Procedure on each party

     and/or counsel as listed below:


           The State of Texas                          By Mail
           Mr. Leland Fletcher Lacy
           Ms. Meagan White
           Tom Green County District Attorney
           124 West Beauregard Avenue
           San Angelo, Texas 76903
           Appellee




                                            X          a/[,aUj     4
IN



     5f
             U*

          5«" *fi
               W* *S
                   V3 **
                       ++    ^»
           fc•2L *C'> H%^
                      *^  -3
                                        3E ^
                                  OS
                     •2     -?.


                                        y

                      £*'*         3T